PER CURIAM.
The trial court erred in denying the motion for rehearing because the record reflects excusable neglect and the existence of meritorious defenses. See Somero v. Hendry General Hospital, 467 So.2d 1103 (Fla. 4th DCA), rev. denied, 476 So.2d 674 (Fla.1985); Marco Surfside, Inc. v. Velez, 438 So.2d 911 (Fla. 3d DCA1983). Accordingly, we reverse and remand instructing the trial court to grant the motion for rehearing and vacate the order granting summary judgment.
Reversed and remanded with instructions.